NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 20-15162

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00401-RM-PSOT

 v.
                                                MEMORANDUM*
FEDERAL BUREAU OF PRISONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s judgment dismissing her action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), for failure to

pay the filing fee after denying Pinson’s motion to proceed in forma pauperis



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s interpretation and application of § 1915(g), Washington v. L.A. Cty.

Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016), and for an abuse of discretion

for denial of leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We reverse and remand.

      The district court denied Pinson’s motion to proceed IFP on the basis that

Pinson has had three or more prior actions or appeals dismissed as frivolous,

malicious, or for failure to state a claim, and that she did not establish she was in

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g). However,

Pinson’s allegations plausibly allege an imminent danger of serious physical

injury. See Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (an

exception to the three-strikes rule exists where “the complaint makes a plausible

allegation that the prisoner faced ‘imminent danger of serious physical injury’ at

the time of filing”); see also Williams v. Paramo, 775 F.3d 1182, 1190 (9th Cir.

2015) (court should liberally construe a prisoner’s “facial allegations” and

determine if the complaint “makes a plausible allegation” of imminent danger).

      REVERSED and REMANDED.




                                           2                                    20-15162